Citation Nr: 1413206	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

4.  Entitlement to service connection for headaches, to include as due to traumatic brain injury (TBI).

5.  Entitlement to service connection for onychomycosis of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003, to include service in Southwest Asia from October 2002 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO disallowed the Veteran's previously denied claims for service connection for headaches and PTSD, and also denied service connection for onychomycosis of both feet.

In April 2011, while his appeal to the Board was pending, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Veterans of Foreign Wars of the United States.  That action had the effect of revoking the prior power of attorney in favor of Disabled American Veterans.  38 C.F.R. § 14.631(f)(1).

In January 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the claims file.

The RO has thus far characterized the Veteran's psychiatric claim as limited to PTSD.  However, it appears from the record that the Veteran has been diagnosed with acquired psychiatric disabilities other than PTSD, to include depressive and/or mood disorders.  Thus, the scope of the claim has been expanded.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric disability should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

The RO has determined that new and material evidence has been received to reopen the Veteran's claims for service connection for headaches and PTSD.  Nevertheless, the Board is required to consider that question independently.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

With respect to the matter of the Veteran's entitlement to service connection for acquired psychiatric disorders other than PTSD, the Board notes that such a claim  has not been the subject of a prior final denial.  As such, it is properly characterized as an original claim.  See, e.g., Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Accordingly-and in light of the Board's decision herein reopening the claims for service connection for headaches and PTSD, and the Veteran's current allegation that his headaches are due to TBI-the issues on appeal have been characterized as set forth above, on the title page.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the Veteran's previously denied claims for service connection for headaches and PTSD.  For the reasons set forth below, the underlying matters of the Veteran's entitlement to service connection for headaches and PTSD-and his entitlement to service connection for acquired psychiatric disorders other than PTSD-are being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in January 2006, the RO denied the Veteran's claims for service connection for headaches and PTSD; the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of the RO's decision.

2.  New evidence received since the time of the RO's January 2006 decision, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claims for service connection for headaches and PTSD and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's January 2006 decision, denying service connection for headaches and PTSD, is final.  See 38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for headaches and PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that a claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125 (2013); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Under the law in effect when the Veteran's PTSD claim was initially adjudicated in January 2006, when the claimed stressor was not related to combat, the Veteran's lay testimony, by itself, was generally not enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record had to contain service records or other corroborative evidence that substantiated the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, in July 2010-while the current appeal to the Board was pending-the evidentiary standard outlined in 38 C.F.R. § 3.304(f) for establishing in-service stressors in claims for PTSD was relaxed.  The new regulation provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2013).

For purposes of the amendments, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In the present case, the RO, by a decision entered in January 2006, denied the Veteran's claims for service connection for headaches and PTSD.  Following a review of the claims file as it then existed, the RO concluded, in essence, that there was no evidence that the Veteran's headaches were related to service; that PTSD had not been diagnosed; and that he did not have a verified, or verifiable, in-service stressor.  Thus, the claims were denied.  The Veteran was advised of the RO's decision, and of his appellate rights, by letter dated later that same month.

No pertinent evidence was received during the one-year period following mailing of notice of the RO's January 2006 decision.  See 38 C.F.R. § 3.156(b) (2005).  Nor did the Veteran initiate an appeal within that time frame.  38 C.F.R. §§ 20.200, 20.201 (2005).  As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  Accordingly, those claims may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Jackson, supra.

Here, the evidence received since the time of the RO's January 2006 decision includes private medical records reflecting that the Veteran was involved in a motor vehicle accident in May 2000-during his period of active duty-and while being treated therefor in a hospital emergency department, complained of a sharp, throbbing pain between his eyes and reported a history of migraine.  The evidence also includes statements from the Veteran wherein he has provided further details with respect to his fear of hostile military or terrorist activity while stationed in Southwest Asia, and a copy of hospital discharge instructions from the VA Medical Center (VAMC) in Cleveland, Ohio, dated in July 2012, which reflects, among other things, that the Veteran has been diagnosed with PTSD.

This evidence was not before the RO when the Veteran's claims were denied in January 2006.  When considered with the previous evidence of record, and in the context of current law, it relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for headaches and PTSD and raises a reasonable possibility of substantiating the claims.  It is therefore new and material.  The claims for service connection for headaches and PTSD are reopened.

In view of the Board's present action on these claims, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), have been satisfied with respect to the question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter is moot.


ORDER

The Veteran's claims for service connection for headaches and PTSD are reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran has not been specifically notified of the information and evidence necessary to substantiate a claim for service connection for acquired psychiatric disorders other than PTSD, to include diagnosed depressive and/or mood disorders.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013).   This needs to be corrected.

The Veteran's service treatment records are not in the claims file.  Nor are his complete service personnel records.  In December 2005, the RO entered a formal finding to the effect that additional service records were not available, and that further attempts to obtain the records would be futile.  However, that was more than eight years ago.  Because it is conceivable that the records may have since found their way into the possession of the proper custodian(s), another attempt should be made to obtain them.

During the Board hearing in January 2012, the Veteran testified that he had applied for disability benefits from the Social Security Administration (SSA).  Thus far, it does not appear that any attempt has been made to obtain a copy of the medical records underlying the SSA's consideration of the Veteran's application.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

At the January 2012 Board hearing, the Veteran testified that he sustained a head injury during service.  Specifically, he reported that, while in Kuwait, he and other soldiers were moving equipment and a large piece of satellite antenna fell and struck him on the top right-hand side of the head.  He named two soldiers who he reported had witnessed the event, and indicated that he was still in contact with one of them.  On remand, the Veteran should be notified that a statement from one or both witnesses could be helpful in substantiating his claim for service connection for headaches.

The Veteran has reported receiving relevant VA treatment through the Cleveland VAMC since March 2004.  Notably, however, the record does not contain any records dated between May 2005 and May 2007.  It is not entirely clear whether the Veteran did not seek VA treatment during that time frame, or whether the records from that period have not been procured.  This needs to be investigated.  Efforts should also be made to obtain relevant records of VA treatment dated since August 9, 2011 (when such records were last procured), to include the clinical records associated with the Veteran's apparent VA psychiatric hospitalization in July 2012.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Although the claims file does not presently contain any clinical records associated with the Veteran's apparent VA psychiatric hospitalization in July 2012, the related discharge instructions reflect that the Veteran was diagnosed with, among other things, PTSD.  Because PTSD has not heretofore been formally diagnosed, the Veteran should be afforded a new examination for purposes of obtaining an updated medical opinion with respect to whether PTSD is present and, if so, whether it can be attributed to a verified in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a VCAA notice letter advising them of the evidence and information necessary to substantiate a claim for service connection for acquired psychiatric disorders other than PTSD, to include depressive and/or mood disorders.  The Veteran should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Notify the Veteran and his representative that a statement from one or both of the soldiers who reportedly witnessed the in-service head injury he has described could be helpful in substantiating his claim for service connection for headaches.  The Veteran should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Request from all appropriate source(s) copies of the Veteran's complete service treatment and personnel records, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If any of the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's reported application for SSA benefits, to include any medical records considered in connection with his application, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

5.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the Cleveland VAMC between May 2005 and May 2007, and since August 9, 2011, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If any of the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

6.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examiner should review the claims file.  All indicated tests, including psychological testing, should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran has met the diagnostic criteria for PTSD, whether currently or at any time since May 2008 (when he filed his most recent claim).  If it is the examiner's opinion that the diagnostic criteria for PTSD have been met, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to the Veteran's established in-service stressor related to fear of hostile military activity while stationed in Southwest Asia.  For purposes of his or her analysis, the examiner is advised that such stressor has been conceded.

If psychiatric disorders other than PTSD are diagnosed (or are found to have been present since May 2008), to include depressive and/or mood disorders, the examiner should provide an opinion, with respect to each such disorder, as to whether it is at least as likely as not that the disorder manifested in service or is otherwise attributable to service.

A complete medical rationale for all opinions expressed must be provided.

7.  After conducting any additional development deemed necessary, the matters on appeal should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


